DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-7, 9 and 11-32 are allowed.
Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly added limitation “wherein the third control circuit is configured to pull down the level of the second nod in the display period of one frame in response to the display input signal” (see para. [0123] and Figs. 7, 16 of the original disclosure and note that display input signal terminal STU2 and control signal terminal Con2 receives the same signal from CR terminal of (mo-2)th stage. In the exemplary closest prior art found, Takasugi does not teach the differentiating limitation. Feng does not cure the deficiency. It is rendered not obvious to further modify the technique of Takasugi to achieve the differentiating limitation. 
Claims 3-7, 9, 11-21 and 23-30 are allowed because they depend on claim 1.
Claim 22 is allowed for substantially the same rationale as applied to claim 1.
Claim 31 is allowed because it comprises the same allowable subject matter as does claim 1. In addition, it comprise allowable subject matter concerning the claimed specific structure of the noise reduction circuit. 
Claim 32 is allowed because it comprises the same allowable subject matter as does claim 1. In addition, it comprise allowable subject matter concerning the claimed specific structure of the first control circuit. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693